FILED
                             NOT FOR PUBLICATION                            FEB 24 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 JOSEFINA ROSARIO LOPEZ,                          No. 08-70216

               Petitioner,                        Agency No. A096-349-896

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Josefina Rosario Lopez, a native and citizen of Guatemala, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her

appeal from an immigration judge’s decision denying her applications for asylum,



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

SS/Research
withholding of removal, protection under the Convention Against Torture

(“CAT”), and cancellation of removal. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We dismiss in part and deny in part the petition for review.

         We lack jurisdiction to review the BIA’s discretionary determination that

Rosario Lopez failed to show exceptional and extremely unusual hardship to a

qualifying relative. See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.

2003).

         In her opening brief, Rosario Lopez fails to address, and therefore has

waived any challenge to, the BIA’s denial of her applications for asylum,

withholding of removal, and protection under CAT. See Martinez-Serrano v. INS,

94 F.3d 1256, 1259 (9th Cir. 1996) (arguments not raised in the opening brief are

deemed waived).

         PETITION FOR REVIEW DISMISSED in part; DENIED in part.




SS/Research                                 2                                      08-70216